Citation Nr: 0218194	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  96-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1974 to 
February 1975, plus additional service with the United 
States Army Reserves.  

Initially, the Board of Veterans' Appeals (Board) notes 
that the action requested in the Board's previous remands 
of July 1998 and March 2001 has been accomplished to the 
extent possible, and that this case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran had active service but received no awards 
or decorations denoting that she engaged in combat and 
service personnel records do not indicate that she did 
engage in combat.

2.  Service records or other credible supporting evidence 
does not verify the claimed stressor.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has 
already been developed pursuant to the guidelines 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2002) (VCAA).  In this regard, the record contains 
multiple diagnoses of PTSD and a medical opinion seeking 
to link the veteran's purported stressor to service.  In 
addition, the veteran has been provided with the 
applicable law and regulations, and there is no indication 
that there are any outstanding pertinent records that have 
not already been obtained or addressed in documents that 
are contained within the claims file.  Moreover, the 
veteran has been advised of the steps taken by the 
Department of Veterans Affairs (VA) to develop her claim 
in the Board's remands in July 1998 and March 2001, and 
subsequent supplemental statements of the case, and 
therefore was clearly aware of the additional evidence 
that she could submit to support her claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further 
notes that following the March 2001 remand that directed 
the regional office (RO) to request further detailed 
information from the veteran due to the nature of the 
purported stressor, the RO solicited such information in a 
letter to the veteran, dated in April 2001.  Thereafter, 
the veteran provided an additional written statement with 
supporting materials in May 2001, and there is no 
indication from the veteran or her representative that 
there is any additional evidence that has not yet been 
submitted.  Accordingly, based on all of the above, the 
Board finds that further development of this matter is not 
required under the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  38 C.F.R. § 4.125(a) (2002) requires that 
diagnoses of mental disorders conform to the Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV), and 
as was noted in Cohen v. Brown, 10 Vet. App. 128 (1997), 
the adoption of such a standard has resulted in the 
applicable criteria changing from an objective ("would 
evoke in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
A more susceptible individual may have post-traumatic 
stress disorder based on exposure to a stressor that would 
not necessarily have the same effect on "almost everyone."  
The sufficiency of a stressor is accordingly, now a 
clinical determination for the examining mental health 
professional.  Cohen, at 153 (1997) (Nebeker, Chief Judge, 
concurring by way of synopsis).

It was also indicated in Cohen that where "there has been 
an 'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 
139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.102 (2002).

The appellant's DD Form 214 indicates that her military 
occupational specialty was unit clerk, that she was 
discharged from active service in February 1975, and that 
she had previous inactive service of 4 months and 18 days.  
While the veteran was not the recipient of any decoration 
or medal, the record contains certificates relating to the 
completion of various training during active and inactive 
service, including first aid treatment at Fort McClellan, 
Alabama, in December 1974, and the unit clerk course at 
Fort Benjamin Harrison, Indiana, in February 1975.  
Personnel records (DA Form 20) indicate that after her 
active duty, she served in the Army Reserves as a unit 
clerk with the 755th Light Equipment Maintenance Company, 
based in Battle Creek, Michigan, through at least August 
1977.  This record also reflects service with this unit in 
the summer of 1975.  Unit orders reflect that the veteran 
was stationed at For Knox, Kentucky in June of 1975.  
Other documents indicate service in the Army Reserves 
until approximately 1986. 

Service medical records reflect the veteran's complaints 
of anxiety on June 25, 1975, and treatment for hemorrhoids 
in May 1977 and June 1978.  

A VA hospital summary for the period of July to December 
1977 reflects that the veteran was hospitalized during 
this period for complaints that included crying spells and 
depression.  X-rays of the lower gastrointestinal system 
were interpreted to reveal minimal superficial colonic 
hypotonicity believed to be consistent with medication.  
Sigmoidscopic examination was also noted to indicate 
internal hemorrhoids which were treated during this 
admission.  There was disagreement over an initial 
admission diagnosis of schizophrenia, and the final 
diagnosis included reactive depression to life situation 
and passive-aggressive personality.  

A VA medical statement from September 1979 verifies that 
the veteran was seen on an outpatient basis for 
approximately two months due to moderately severe anxiety 
reaction with depressive features.

Private hospitalization records from July 1983 reflect 
that the veteran was unsure about why she killed her 
husband, and while she did state that he had been violent 
with her and that she was frightened of him, she did not 
complain of a history of sexual abuse. 

VA outpatient records for the period of December 1987 to 
March 1989 reflect that the veteran's symptoms included 
difficulties with relationships and anger.

In a November 1991 written statement, the veteran noted a 
history of being a battered wife in 1983, but did not 
indicate any history of sexual abuse, either arising out 
of this marriage or prior thereto.

Private medical records from January 1992 reflect that the 
veteran was treated and evaluated for rectal bleeding, 
with the reporting physicians noting a history of polyps 
and a prolapsing hemorrhoid.

VA examination by psychologist J. in March 1993 revealed 
that the veteran denied a history of sexual and physical 
abuse.

VA mental disorders examination in July 1993 revealed a 
diagnosis that included major depressive disorder with 
psychotic features, in partial remission.  General medical 
evaluation at this time revealed that the veteran 
complained of hemorrhoids but that the physician did not 
conduct a rectal and pelvic examination.

In a statement dated in December 1995, the veteran 
indicated that at the beginning of her assignment to Fort 
Knox, Kentucky, as a company clerk, she was to work 
directly with her superior officers, and that upon being 
informed of this, she joined some of the officers at the 
officers' club, and later, at the "N.C.O." club.  After 
the veteran became tired and expressed her desire to 
return to her barracks, two officers from another company 
offered to take the veteran back in their van, and on the 
way, these individuals reportedly raped and sodomized the 
veteran.  As a result of this sexual assault, the veteran 
indicated that she experienced pain and bleeding from the 
rectum, but did not seek medical treatment because she was 
ashamed and did not want anyone to know what happened to 
her.  Following this incident, the veteran continued to 
experience periodic rectal bleeding, for which she 
ultimately sought treatment at the VA in July of 1977.  At 
that time, the veteran still could not bring herself to 
tell the treating physicians what had happened to her.

The veteran indicated that this episode later contributed 
to a subsequent incident in April 1983, wherein she shot 
and killed her husband at least in part as a result of 
mental distress arising out of being sodomized by her 
husband approximately one week earlier.

In a VA medical statement, dated in January 1996, 
psychologist J. noted that she had provided intensive 
individual and group psychotherapy to the veteran from 
September 1995 to January 1996, and that during the most 
recent admission, the veteran had revealed the history of 
her sexual assault while in the Army.  Thus, psychologist 
J. noted that the most recent admission was the only one 
with the PTSD diagnosis.  Psychologist J. believed that 
the lack of this diagnosis in earlier records should not 
discount the veracity of the diagnosis of PTSD, noting 
that the veteran had been unable to reveal what had 
happened due to intense feelings of humiliation, guilt and 
shame.  Psychologist J. further opined that such feelings 
were further intensified in 1983 when her husband 
assaulted her in similar fashion to the assaults in 1975, 
as a result of which the veteran would ultimately shoot 
and kill this man in an effort to avoid further 
victimization.  This examiner further noted that the 
veteran exhibited multiple symptoms that were consistent 
with a diagnosis of PTSD.

VA hospital summaries for the period of January to 
February 1997 reflect diagnoses that included PTSD.  It 
was noted that the veteran's stressors included unresolved 
trauma from the military regarding sexual abuse.  A VA 
hospital summary from March 1999 notes that the veteran 
continued to report past traumas that included military 
sexual abuse.

In a written statement dated in October 1998, witness B. 
E. indicated that she had been stationed with the veteran 
in Utah or Pennsylvania in 1976 or 1977, and that she 
recalled one occasion when the veteran complained of 
trouble sitting.  Witness B. E. further indicated that she 
recalled the veteran asking her to examine a "boil" that 
was the cause of her problem, and that B. E. did not find 
that the object looked like a boil. 

VA medical statements from psychologist J. from April and 
June 1999 essentially reiterate her explanation for why 
the veteran did not receive an earlier diagnosis of PTSD, 
the veteran's history of rectal problems, and why a 
current diagnosis of PTSD was appropriate.  In a statement 
dated in July 1999, psychologist J. noted previous Axis I 
diagnoses of PTSD in October 1995, January 1996, November 
1997, and March 1999.

VA outpatient records for the period of February 2000 to 
April 2001 reflect that with the exception of her 
participation in a volunteer program, the veteran 
continued to complain of isolation problems.  She also 
continued to have problems with anger and irritability.

The record before the Board demonstrates that PTSD has 
been diagnosed.  To comply with the statutory requirements 
of 38 U.S.C. § 7104(d) (West 1991 & Supp. 2002) to provide 
"reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet.  App. 425 (1996); Gabrielson v. Brown, 7 
Vet. App. 36 (1994). The Board has "the authority to 
discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).

The veteran has reported that she was exposed to a 
stressful incident in active service that resulted in 
PTSD.  However, the Board is not required to accept an 
appellant's uncorroborated accounts of his or her active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

The starting point for any determination with regard to 
PTSD is one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2002).  Under the 
governing regulation, there must be credible supporting 
evidence that the claimed service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  The existence of an 
event alleged as a "stressor" that results in PTSD, though 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical 
records, the Board must find that there is no indication 
that the veteran engaged in combat with the enemy.

A review of the veteran's written statements indicates 
that the veteran's claim is predicated on a sexual assault 
which she alleges occurred in the summer of 1975. 

The Board has considered, in detail, the veteran's alleged 
traumatic event in addition to those statements and 
evidence submitted in support of her claim.  As noted 
above, the RO has been unable to confirm the event 
reported by the veteran, i.e., the rape and sodomy of the 
veteran by two officers at Fort Knox, Kentucky in the 
summer of 1975.  The veteran has been asked to provide 
details that could be confirmed by an independent source.  
As stated by the United States Court of Appeal for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court"), it has been held that asking a veteran to provide 
the underlying facts such as the names of individuals 
involved, the dates, and the places where the claimed 
events occurred, does not constitute an impossible or an 
onerous task.  Wood, 1 Vet. App. at 193.

A review of the veteran's statements fails to provide any 
information which could be used to independently confirm 
her reported stressor noted above.  She has also failed to 
provide VA with any meaningful information that could be 
utilized to independently confirm this stressor using a 
secondary source.  With respect to the statement of 
witness B. E., dated in October 1998, while the statement 
does indicate her recollection of the veteran's complaints 
of difficulty sitting in 1976 or 1977, rectal problems as 
related to the veteran's purported sexual assault in 1975 
is not verified in contemporaneous service medical 
records.  In fact, service medical records simply document 
the veteran's treatment for anxiety on June 25, 1975 
without any indication of the source of this condition, 
and treatment for hemorrhoids in May 1977 and June 1978, 
without any discussion that such condition was the result 
of possible trauma.  

As a matter of law, "credible supporting evidence" that 
the claim in service actually occurred can not be provided 
by a medical opinion based on a post service examination.  
Moreau 9 Vet. App. at 394-96.  This means that other 
"credible supporting evidence from any source" must be 
provided.  Cohen, 10 Vet. App. at 147.  The Court has also 
made clear that the veteran's assertions, standing alone, 
cannot as a matter of law provide evidence to establish 
that he "engaged in combat with the enemy" or that an 
event claimed as a stressor occurred.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

As alluded to earlier, the Board has considered whether 
the steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and 
regulation, and notes that this determination must not 
only be based on the efforts of the RO but by the efforts 
of the veteran to provide detailed information which could 
be used by the RO to obtain evidence independent of the 
statements of the veteran.  Unfortunately, based on the 
veteran's statements, she has failed to provide VA with 
any meaningful information by which her stressor can be 
verified.  Consequently, the Board finds that the evidence 
is of insufficient probative value to establish that the 
claimed specific stressor occurred or that the evidence 
supporting its occurrence is in equipoise.

PTSD was not diagnosed until psychologist J. did so in 
approximately October 1995, based on the history of sexual 
assault provided by the veteran.  In addition, as 
discussed above, the sexual assault recounted by the 
veteran has not been verified.  Private and other VA 
examiners who have conducted examinations and treatment of 
the veteran since service have also noted a variety of 
then-current environmental stressors which have 
contributed to additional diagnoses such as depression.  
Thus, the Board finds that the statements of the veteran 
and the opinion of psychologist J., which is based solely 
on her statements, are far less probative than the 
contemporaneous and post-service treatment records which 
reveal treatment for physical symptoms that are not 
causally related to old trauma, and emotional symptoms 
that until October 1995, were attributed to a variety of 
stressors, none of which occurred during service.  

Accordingly, the Board finds that the record in its 
entirety establishes that the veteran's psychiatric 
symptoms are manifestations of disability which are not 
attributable to any acquired psychiatric disorder and/or 
PTSD which is related to service.

Although it is established that the veteran is entitled to 
the benefit of the doubt when the evidence supporting a 
grant of her claim and the evidence supporting a denial of 
the claim are in an approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

The claim for service connection for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

